DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-12 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus), 5 (apparatus)  and 9 (apparatus) the closest prior art is Hishikawa et al; (WO 2010/101001A1). Regarding claim 1, Hishikawa et al discloses a base station signal monitoring system (optical signal monitoring system, see figure 6; (Equivalent to Applicant’s figure 1) comprising: a plurality of optical transmission devices configured to transmit an optical signal carrying a base station signal; (plurality of optical transmission devices 111----11n; see figure 6; (Equivalent to Applicant’s figure 1) a measuring device ;(measurement device 30 or power meter 40, see figure 6; (Equivalent to Applicant’s figure 1) configured to measure the base station signal according to a preset method ;( the optical power meter 40 monitors the power of the signal light output from the first station 111 via the optical fiber transmission line 13n connected via the optical switch 20 B, see figure 6; (Equivalent to Applicant’s figure 1) and a switch device (switch device 20B, see figure 6; (Equivalent to Applicant’s figure 1) connected to the plurality of optical transmission devices and the measuring device, and configured to switch connections between a plurality of input ports and a plurality of output ports so that ;(switch device 20B coupled with the measurement device 20B and power meter 40 and the optical switch 20B includes a first input / output port 210 optically connected to the measurement port 16a of the optical multiplexer / demultiplexer 16 N, a second input / output port 220 optically connected to the measurement device 30 and output port of the switch 240 connected to the power meter 40, see figure 6; (Equivalent to Applicant’s figure 1).


However, regarding claim 1, the prior art of record fails to disclose the base station signal is transmitted from one of the plurality of optical transmission devices the measuring device when a base station signal transmission request is received from the measuring device.

However, regarding claim 5, the prior art of record fails to disclose the switch controller is configured to control the switch so that the base station signal is transmitted from the one of the plurality of optical transmission devices to the measuring device when a base station signal transmission request is received from the measuring device.

However, regarding claim 9, the prior art of record fails to disclose when a base station signal transmission request is received from the measuring device, the switch controller is configured to control the switch to transmit one of the plurality of base station signals corresponding to the base station signal transmission request to the measuring device.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”


Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Chetlur et al (US 2014/0146693) discloses systems and methods for estimating bandwidth quantity between plurality of base stations, see figure 2.

b. Zhu et al (US 2021/0022040) discloses performs detection of duplicate packets between two communicating nodes, see figure 12.

c. Noh et al (Realizing Multi-Gbps Vehicular Communication: Design, Implementation and Validation -2019 attached) discloses relay network of high speed communication between the user equipments in a moving vehicle, see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636